            Case 1:21-cv-00281-JEJ Document 8 Filed 04/22/21 Page 1 of 9




UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 Autumn Chamberlain, on behalf of herself and :
                                              : Civil Action No.: 1:21-cv-00281-JEJ
 all others similarly situated,
                                              :
                                              :
                         Plaintiff,             FIRST AMENDED CLASS ACTION
                                              :
         v.
                                              : COMPLAINT AND
                                              : DEMAND FOR JURY TRIAL
 NRA Group, LLC d/b/a National Recovery
                                              :
 Agency,
                                              :
                                              :
                         Defendant.

       For her First Amended Class Action Complaint, Plaintiff, Autumn Chamberlain, by and

through her undersigned counsel, pleading on her own behalf and on behalf of all others

similarly situated, states as follows:

                                         INTRODUCTION

       1.      Plaintiff, Autumn Chamberlain (“Plaintiff”), brings this class action for damages

resulting from NRA Group, LLC d/b/a National Recovery Agency’s (“NRA” or “Defendant”)

placement of debt collection text messages to Plaintiff’s cellular phone after Plaintiff requested

in writing that NRA “STOP” sending such messages, in violation of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

       2.      NRA is a nationwide debt collector. As part of its debt collection operations,

NRA bombards consumers with multiple debt collection text messages, even after the consumers

ask NRA to “STOP” sending the messages and after NRA falsely claims that the consumer has

“successfully been unsubscribed” and “will not receive any more messages from this number.”

       3.      Plaintiff is one such consumer. After receiving a number of debt collection

messages from NRA that advised Plaintiff “To stop receiving text messages reply STOP,”

Plaintiff messaged NRA to “STOP” sending the messages.
              Case 1:21-cv-00281-JEJ Document 8 Filed 04/22/21 Page 2 of 9




        4.       When Plaintiff messaged NRA to “STOP” sending her messages, NRA responded

by messaging Plaintiff “You have successfully been unsubscribed. You will not receive any

more messages from this number. Reply START to resubscribe.”

        5.       Plaintiff never messaged NRA “START.”

        6.       Nonetheless, NRA continued to send Plaintiff near-identical subsequent debt

collection text messages after Plaintiff asked NRA to “STOP” messaging her.

        7.       Plaintiff seeks relief for herself and all others similarly situated for NRA’s

unlawful behavior.

                                   JURISDICTION AND VENUE

        8.       This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331

because her claims arise under the federal Fair Debt Collection Practices Act. Mims v. Arrow

Fin. Serv., LLC, 132 S.Ct. 740, 751-53 (2012).

        9.       The Court has personal jurisdiction over NRA because NRA’s principal place of

business is located in this District.

        10.      Venue is proper in this District in the acts that give rise to Plaintiff’s claims –

including but not limited to Defendant’s sending of text messages to Plaintiff – occurred within

this District.

                                               PARTIES

        11.      Plaintiff is, and at all times mentioned herein was, an adult individual residing in

Lutz, Florida.

        12.      NRA is a Pennsylvania company with its principal place of business located at

2491 Paxton Street, Harrisburg, Pennsylvania 17111.




                                                    2
              Case 1:21-cv-00281-JEJ Document 8 Filed 04/22/21 Page 3 of 9




                       ALLEGATIONS APPLICABLE TO ALL COUNTS

        13.      Plaintiff incurred an alleged debt (the “Debt”) arising out residential utilities, to the

City of Pinellas Park. (the “Original Creditor”).

        14.      The Debt meets the definition of a “debt” under 15 U.S.C. § 1692a(5).

        15.      Thereafter, the Original Creditor sold the Debt to NRA or otherwise enlisted NRA to

collect the Debt on its behalf.

        16.      Within the last year, NRA began placing text messages to Plaintiff’s cellular

telephone, number 914-XXX-1316, in an attempt to collect the Debt.

        17.      The text messages provided the name of the Original Creditor and the alleged

balance owed. In addition, the text messages provided NRA’s name, address, and telephone

number, and directed Plaintiff to “send your payment to the address below” or to make a payment

via a website.

        18.      Further, the text messages noted that they were attempts to collect the Debt.

        19.      The messages NRA sent to Plaintiff were near-identical to one another and to

messages that NRA sent to other consumers across the country.

        20.      The messages NRA sent to Plaintiff – along with the messages NRA sent to other

consumers – advised Plaintiff “To stop receiving text messages reply STOP.”

        21.      Plaintiff repeatedly messaged “STOP” to NRA in order to get it to stop sending her

debt collection text messages.

        22.      Each time Plaintiff messaged “STOP,” NRA responded by claiming “You have

successfully been unsubscribed. You will not receive any more messages from this number. Reply

START to resubscribe.”




                                                     3
              Case 1:21-cv-00281-JEJ Document 8 Filed 04/22/21 Page 4 of 9




        23.      However, notwithstanding Plaintiff’s requests for NRA to “STOP” and NRA’s

promises that it would stop messaging her, NRA continued to send debt collection text messages to

Plaintiff’s cellular telephone demanding a payment towards the Debt.

        24.      Plaintiff’s time was wasted tending to NRA’s text messages sent after she expressly

asked NRA to “STOP” messaging her.

        25.      Moreover, NRA’s post-STOP messages annoyed, frustrated, and angered Plaintiff.

        26.      Plaintiff’s receipt of Defendant’s unauthorized debt collection messages drained

Plaintiff’s phone battery and caused Plaintiff additional electricity expenses and wear and tear on

her phone and battery.

                                CLASS ACTION ALLEGATIONS

A. The Class

        27.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23 on behalf

of herself and all others similarly situated.

        28.      Plaintiff represents, and is a member of the following class:

        All persons within the United States to whom NRA or its agent/s and/or
        employee/s sent a debt collection text message to said person’s cellular
        telephone within the one year period prior to the filing of the Complaint, after
        said person had previously messaged “STOP,” “Stop” or “stop” to NRA.

        29.      Defendant and its employees or agents are excluded from the Class. Plaintiff does

not know the number of members in the Class but believes the class members number in the

several thousands, if not more. Thus, this matter should be certified as a class action to assist in

the expeditious litigation of this matter.

B. Numerosity

        30.      Upon information and belief, Defendant has placed debt collection text messages

to cellular telephone numbers belonging to thousands of consumers throughout the United States,

                                                   4
             Case 1:21-cv-00281-JEJ Document 8 Filed 04/22/21 Page 5 of 9




after receiving messages asking it to “STOP.” The members of the Class, therefore, are believed

to be so numerous that joinder of all members is impracticable.

       31.      The exact number and identities of the Class members are unknown at this time

and can only be ascertained through discovery. Identification of the class members is a matter

capable of ministerial determination from Defendant’s records.

C. Common Questions of Law and Fact

       32.      There are questions of law and fact common to the Class that predominate over

any questions affecting only individual Class members. These questions include:

                a. Whether Defendant sent debt collection text messages to Plaintiff and Class

                   members’ cellular telephones after being advised to ‘stop’ sending such

                   messages;

                b. Whether Defendant’s practice of sending debt collection text messages to

                   consumers after being asked to ‘stop’ doing so violates the FDCPA;

                c. Whether Defendant is liable for damages, and the amount of such damages;

                   and

                d. Whether Defendant should be enjoined from such conduct in the future.

       33.      The common questions in this case are capable of having common answers. If

Plaintiff’s claim that Defendant routinely places debt collection text messages to telephone

numbers assigned to cellular telephone services after being asked to ‘stop’ is accurate, Plaintiff

and the Class members will have identical claims capable of being efficiently adjudicated and

administered in this case.

D. Typicality

       34.      Plaintiff’s claims are typical of the claims of the Class members, as they are all


                                                  5
             Case 1:21-cv-00281-JEJ Document 8 Filed 04/22/21 Page 6 of 9




based on the same factual and legal theories.

E. Protecting the Interests of the Class Members

       35.      Plaintiff will fairly and adequately protect the interests of the Class and has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor her counsel has any interests which might cause them not to

vigorously pursue this action.

F. Proceeding Via Class Action is Superior and Advisable

       36.      A class action is the superior method for the fair and efficient adjudication of this

controversy. Congress specifically provided, at 15 U.S.C. 1692k, for the commencement of

class actions as a principal means of enforcing the FDCPA. In addition, the interest of Class

members in individually controlling the prosecutions of separate claims against NRA is small

because it is not economically feasible for Class members to bring individual actions.

       37.      Absent a class action, most members of the class would find the cost of litigating

their claims to be prohibitive and, therefore, would have no effective remedy at law.

       38.      The members of the class are generally unsophisticated individuals, whose rights

will not be vindicated in the absence of a class action.

       39.      The class treatment of common questions of law and fact is also superior to

multiple individual actions or piecemeal litigation in that it conserves the resources of the court

and the litigants and promotes consistency and efficiency of adjudication.

       40.      Prosecution of separate actions could result in inconsistent or varying

adjudications with respect to individual class members that would establish incompatible

standards of conduct for Defendant and other debt collectors. Conversely, adjudications with

respect to individual class members would be dispositive of the interest of all other class


                                                  6
             Case 1:21-cv-00281-JEJ Document 8 Filed 04/22/21 Page 7 of 9




members.

       41.      The amount of money at issue is such that proceeding by way of a class action is

the only economical and sensible manner in which to vindicate the injuries sustained by Plaintiff

and the other members of the Class.

                                            COUNT I
                      Violations of the Fair Debt Collection Practices Act,
                                      15 U.S.C. § 1692c(c)

       42.      Plaintiff repeats and realleges the above paragraphs of this Complaint and

incorporates them herein by reference.

       43.      The FDCPA, 15 U.S.C. § 1692c(c) provides that “If a consumer notifies

a debt collector in writing . . . that the consumer wishes the debt collector to cease

further communication with the consumer, the debt collector shall not communicate further with

the consumer with respect to such debt, except—(1) to advise the consumer that

the debt collector’s further efforts are being terminated; (2) to notify the consumer that

the debt collector or creditor may invoke specified remedies which are ordinarily invoked by

such debt collector or creditor; or (3) where applicable, to notify the consumer that

the debt collector or creditor intends to invoke a specified remedy.”

       44.      Plaintiff and members of the putative class each notified Defendant that they

wished NRA to cease sending them further communications when they messaged NRA ‘stop’

but NRA nonetheless proceeded to send Plaintiff and members of the putative class subsequent

debt collection text messages.

       45.      Moreover, Defendant’s subsequent post-Stop messages sought to collect

consumers debts and demanded payments from Plaintiff and members of the putative class; the

messages did not advise that Defendant’s further efforts were being terminated nor did they state

that Defendant may invoke specified remedies which are ordinarily invoked by Defendant or
                                                  7
                Case 1:21-cv-00281-JEJ Document 8 Filed 04/22/21 Page 8 of 9




notify Plaintiff or members of the putative class that Defendant intended to invoke a specified

remedy.

          46.       By virtue of the foregoing, Plaintiff is entitled to recover damages as prayed for

herein.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that the Court grant Plaintiff and the Class the following

relief against Defendant:

                1. Actual and statutory damages as provided under the FDCPA, pursuant to 15 U.S.C.

                   § 1692k;

                2. An award of attorneys’ fees and costs to counsel for Plaintiff pursuant to 15 U.S.C. §

                   1692k(a)(3); and

                3. Such other relief as the Court deems just and proper.

                         TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: April 22, 2021

                                                  Respectfully submitted,
                                                  By /s/ Sergei Lemberg
                                                  Sergei Lemberg, Esq.
                                                  Bar #317359
                                                  LEMBERG LAW, L.L.C.
                                                  43 Danbury Road, 3rd Floor
                                                  Wilton, CT 06897
                                                  Telephone: (203) 653-2250
                                                  Facsimile: (203) 653-3424
                                                  E-mail: slemberg@lemberglaw.com
                                                  Attorneys for Plaintiff




                                                      8
          Case 1:21-cv-00281-JEJ Document 8 Filed 04/22/21 Page 9 of 9




                                    CERTIFICATE OF SERVICE

       I hereby certify that on this, the 22nd day of April, 2021, a copy of the foregoing was filed
with the Clerk of the Court through the CM/ECF system which sent notice of such filing to all
counsel of record.

                                                     /s/ Sergei Lemberg
                                                     Sergei Lemberg
